DETAILED ACTION
	This action is responsive to 12/11/2020.
	Claims 18-36 are pending.
	Claims 1-17 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18, 19, and 22 are objected to because of the following informalities:  
In lines 8 and 9 of claim 18, change “the sheath assemblies” to “the pair of sheath assemblies”, and in lines 10-11, change “the pair sheath assemblies” to “the pair of sheath assemblies”. 
In line 3 of claim 19, insert “other” after “each”.  
In line 4 of claim 22, change “the pair of the sheath assemblies” to “the pair of sheath assemblies”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-22 is/are rejected under 35 U.S.C. 102()() as being anticipated by Enghofer (US Patent 4,479,703).
Regarding claim 18, Enghofer discloses a spatial computing headset (multi-purpose eyeglasses-see fig. 1 and [col. 1, ll. 1-18]), comprising: an optics assembly (eyeglasses-see fig. 1); a pair of temple arms movably coupled to the optics assembly (bow (2, 12) connected to rim 1 of the eyeglasses by hinges (3, 13)-see figs. 1 and 5); and an expandable band system to assist in securing the spatial computing headset to a head of a user, the expandable band system spanning between aft ends of the temple arms and comprising: a pair of sheath assemblies (expandable band assemblies shown between the ends of the bows (2, 12, see figs. 1 and 5-6), comprising sheath assemblies. In the specific example of figs. 5-7, bow 12 comprises a metallic body 17 formed with an internal groove 17a, and two ribs 18 on opposite sides of the groove-see [col. 2, ll. 31-33]); and an inner band assembly movably coupled to and spanning between the pair of sheath assemblies (extensible rubber cords 16 accommodated within hollow portions of the bow 12 that can be pulled out, having a fastener element 15 at its rear end 14-see fig. 7, [col. 1, ll. 32-39] and [col. 2, ll. 22-25]), the inner band assembly including a pair of biasing mechanisms coupled to the pair of sheath assemblies and configured to move the pair of sheath assemblies together towards a retracted configuration (the rubber cords are extensible between extensible within the hollow (17a, between and extended position (see, for example fig. 1) and a retracted position (see fig. 7), and therefore inherently constitutes a biasing mechanism), and wherein the expandable band system is movable between the retracted configuration, in which the pair of sheath assemblies are apposed (as shown in, for example, fig. 7, wherein when the fastener element 15 on each of the bows are engaged with each other and the rubber cords 16 are retracted within the hollow 17a, then the sheath assembly on respective bows 12 are considered to be opposed), and an expanded configuration, in which the pair of sheath assemblies are separated (i.e., when the fastener element on each of the bows are engaged and the 16 are extended from the how 17a as in the example of fig. 1).
Regarding claim 19, Enghofer discloses wherein the expandable band system is configured to assist in biasing the temple arms toward each other (i.e., bows 12 may be biased towards each other when hooks 15 are engaged and cords 16 are in a retracted position as in fig. 7).  
Regarding claim 20, Enghofer discloses wherein the expandable band system is flexible and biased toward the retracted configuration to conform to the head of the user and provide a uniform retention force (see, for example, [col. 1, ll. 19-27] and [col. 2, ll. 22-29], wherein it is disclosed that the bows are provided with a fastener 15 at a rear end to help hold the glasses at the back of the head).
Regarding claim 21, Enghofer discloses wherein the expandable band system is configured to resist over-extension and severe deflection of the temple arms (rubber cord 16, by its elastic nature, inherently resists over-extension).  
Regarding claim 22, Enghofer discloses wherein each biasing mechanism includes a fixed end and a floating end disposed opposite the fixed end, and wherein the fixed end is fixedly secured to one of the pair of [[the]] sheath assemblies (the rear end 14, having a fastener 15, is herein equated to a floating end and the forward end 20, is fixed to the rim 1 via hinges 13-see figs. 5-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enghofer in view of Jauvin (US Pub. 2005/0067449).
Regarding claim 23, Enghofer does not appear to expressly disclose wherein each biasing mechanism includes an elongated compression spring and a flexible filament extending through the elongated compression spring, the flexible filament including a spring stop disposed at the floating end of the biasing mechanism.
Jauvin, in for example, figs. 7-8 with description in [0047] and [0049], illustrates a spring element 3 that can be formed of an elongated compression spring 4 mounted inside a tube 6 for retracting a cord 8 within the tube, wherein an inner shoulder inside the tube 6 near its open end 16 may be used as a spring stopping arrangement (see [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jauvin with the invention of Enghofer by using a compression spring as a biasing mechanism in the expandable band system with a stopping mechanism, as taught by Jauvin, as simple substitution of one known element (an elastic cord) for another (a compression spring) to yield predictable results (i.e., urging the cord 8 inside the tubular element 6).
Allowable Subject Matter
Claims 24-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references of record teaches or suggests the limitation “wherein the inner band assembly further includes a band-like enclosure that surrounds the elongated compression springs of the biasing mechanisms”, recited in claim 24.
Claims 25-36 depend from and recite limitations that further limit claim 24, and are therefore equally indicated as allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poore et al. (US Patent 11,036,054 B2)-an adjustment mechanism 107 for a headband 106.
Toyama (US Pub. 2019/0155036)-a ratchet adjustment knob 204 for adjusting size of a strap 202-see fig. 2 and [0026].
Skuro (US Patent 7,878,648 B2)-strap lengthening arrangement for a retractable eyewear retaining strap.
Skuro (US Patent 7,766,477 B2)-extendable/retractable telescoping eyewear retaining strap assembly.
Skuro (US Patent 7,399,079 B2)-manually retractable eyewear retainer strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627